                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 JENNIFER WALKER,                                 )
                                                  )
         Plaintiff,                               )         No. 2:17-cv-02762-TLP-cgc
                                                  )
 v.                                               )         JURY DEMAND
                                                  )
 GUEST HOUSE AT GRACELAND LLC;                    )
 ELVIS PRESLEY ENTERPISES;                        )
 TENNESSEE PYRAMID                                )
 MANAGEMENT LLC; MEMPHIS POOL                     )
 SUPPLY, LLC; and SANTA BARBARA
                                                  )
 CONTROL SYSTEMS,
                                                  )
        Defendants.                               )


                      ORDER GRANTING MOTION TO DISMISS AND
                       DISMISSING CASE WITHOUT PREJUDICE


      This matter was filed in this Court under alleged diversity jurisdiction, 28 U.S.C. § 1332.

(ECF No. 35.) Defendant Guest House at Graceland, LLC (“GHG”) subsequently moved to

dismiss the case against it due to Plaintiff’s alleged failure to establish the domicile of each of

GHG’s members, thereby failing to establish subject matter jurisdiction under 28 U.S.C. § 1332.

(ECF No. 96.) Plaintiff responded but did not refute GHG’s claims. (ECF No. 98.)

      Therefore, the Court finds that it lacks subject matter jurisdiction over this case. GHG’s

Motion to Dismiss is GRANTED, and the case is DISMISSED WITHOUT PREJUDICE. A

judgment will follow this Order.
SO ORDERED, this 31st day of January, 2019.

                                  s/Thomas L. Parker
                                 THOMAS L. PARKER
                                 UNITED STATES DISTRICT JUDGE




                                    2
